Citation Nr: 0521707	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for nummular eczema.  

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.  

3.  Entitlement to an initial rating in excess of 30 percent 
for interstitial cystitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1997 to 
June 2001.  

These  matters come to the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision in which the RO 
granted service connection and assigned an initial 
noncompensable rating, each, for endometriosis and pelvic 
adhesions (claimed as chronic pelvic pain), and for migraine 
headaches, effective June 18, 2001.  At that time, the RO 
also granted service connection and assigned an initial 10 
percent rating for nummular eczema, also effective June 18, 
2001.  The veteran filed a notice of disagreement (NOD) with 
the assigned ratings in June 2002, and the RO issued a 
statement of the case (SOC) in July 2002.  The veteran filed 
a substantive appeal (via a VA Form 21-4138, Statement in 
Support of Claim) in August 2002.

Later in August 2002, the RO awarded an initial 30 percent 
rating for endometriosis and pelvic adhesions, effective June 
18, 2001.  In October 2003, the RO awarded an initial 30 
percent rating for migraine headaches, effective June 18, 
2001.  At that time, based on medical opinion identifying 
interstitial cystitis as the source of the veteran's pelvic 
pain, the RO reduced the rating for already service-connected 
endometriosis to zero person, but granted service connection 
and assigned a 30 percent evaluation for interstitial 
cystitis, effective June 18, 2001.  

Because the claims on appeal involve requests for  higher 
initial ratings following grants of service connection, the 
Board has characterized each of the claims on appeal in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).  Also, while the RO has granted higher initial 
ratings for each disability under consideration, inasmuch as 
a higher evaluation is available each condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, each claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993); 

As regards the Board's identification of the claim for a 
higher initial rating for interstitial cystitis as one on 
appeal, the Board notes, as indicated above, that the veteran 
perfected an appeal of the initial rating assigned for 
endometriosis and pelvic adhesions-then identified as the 
source of her pelvic pain.  By later granting service 
connection for interstitial cystitis, based on medical 
evidence identifying that condition as the source of pelvic 
pain, the RO effectively recharacterized the disability for 
which the veteran had already perfected an appeal.  The Board 
has done likewise.  Moreover, because the October 2003 rating 
decision gave the veteran notice of what was needed for a 
higher rating for interstitial cystitis, the Board finds that 
the veteran is not prejudiced by the recharacterization of 
this claim on appeal.

The Board's decision on the veteran's claims for higher 
initial ratings for migraine headaches and for interstitial 
cystitis is set forth below.  The veteran's claim for an 
initial rating in excess of 10 percent for nummular eczema is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on her part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher initial ratings for migraine 
headaches and for interstitial cystitis has been 
accomplished.

2.  Since the June 18, 2001, effective date of the grant of 
service connection, the veteran's migraine headaches have 
been manifested by complaints of frequent, severe headaches, 
and an average of one prostrating attack per month, over the 
past several months; very frequent, completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability, have not been shown.  

3.  Since the June 18, 2001, effective date of the grant of 
service connection, the veteran's interstitial cystitis has 
been manifested by urinary leakage and frequency, with 
chronic pelvic pain; symptoms have not required absorbent 
materials to be changed four times a day, or resulted in a 
daytime voiding interval of less than one hour, or; awakening 
to void five or more times per night.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b), 4.3, 4.7, 4.124a, Diagnostic Code 
8100 (2004).  

2.  The criteria for an initial rating in excess of 30 
percent for interstitial cystitis have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b), 4.3, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7512 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for initial higher ratings for migraine 
headaches and for interstitial cystitis has been 
accomplished.  

Initially, the Board notes that, prior to the May 2002 rating 
decision, in which the RO granted service connection for 
migraine headaches, and the October 2003 rating decision, in 
which the RO granted service connection for interstitial 
cystitis, the RO issued the veteran a notice letter in 
October 2001 which satisfied the statutory and regulatory 
requirement that VA notify a claimant of the evidence 
necessary to substantiate her claim and what evidence, if 
any, would be obtained by the claimant and which evidence, if 
any, would be obtained by VA, in connection with the claims 
for service connection.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

Particularly, the October 2001 letter notified the veteran 
that it would obtain such things as medical records, 
employment records, or records from other Federal agencies.  
The letter also identified what the evidence needed to show 
to establish entitlement for a service-connected disability.  
The RO also informed the veteran of the information or 
evidence that was needed to substantiate her claims, and 
requested that the veteran tell it about any additional 
information or evidence that needed to be obtained.  While 
the RO did not explicitly request in the letter that the 
veteran provide evidence in her possession that pertained to 
her claims, the Board notes that the RO did invite the 
veteran to submit statements or statements from others 
describing her physical or mental disability.  As such, the 
Board finds that the veteran has been placed on notice to 
submit evidence in her possession in support of her claims 

The Board acknowledges that the record includes no specific 
RO letter that satisfies the VCAA's notice requirement with 
respect to the claims for higher initial ratings.  informing 
the veteran of the evidence necessary to substantiate her 
claims for higher initial ratings.  However, the Board points 
out that the veteran raised the issue of higher ratings for 
the grants of service connection in her NOD following the May 
2002 rating decision.  In such situations, VA's General 
Counsel has held that further notice of the VCAA is 
unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In its 
opinion, the General Counsel held that if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives an NOD that 
raises a new issue, section of 7105(d) requires VA to take 
proper action and issue an SOC if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  The Board is bound in 
its decisions by all pertinent legal authority, to include 
the precedent opinions of the General Counsel of the 
Department of Veterans Affairs.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2004).  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements have 
been met with respect to the claims under consideration.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the May 2002 rating action on appeal.  
However, the Board finds that the lack of full, pre-
adjudication notice in connection with these matter has not, 
in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, as 
regards the two matters being considered, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claims were fully developed and 
re-adjudicated after notice was provided.  

As indicated above, the July 2002 SOC, and the August 2002 
and October 2003 SSOCs, as well as the October 2003 rating 
decision notified the veteran what was needed to substantiate 
her claims for initial higher ratings for migraine headaches 
and interstitial cystitis and also identified the evidence 
that had been considered with respect to her claims.  
Furthermore, in the October 2001 notice letter, the RO 
advised the veteran of VA's responsibility to notify and 
assist her in her claims.  After the notice letter, SOC, 
SSOCs, and the October 2003 rating decision, the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom she 
wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either of the 
claims decided herein.  The RO has obtained and associated 
with the claims file service medical records and identified 
medical records from the VA Medical Center (VAMC) in 
Richmond, Virginia, and the veteran has submitted a number of 
medical records from private doctors.  In connection with her 
claims, the RO has arranged for the veteran to undergo VA 
medical examinations, the reports of which are of record.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to either claim under 
consideration that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims for initial higher ratings 
for migraine headaches and interstitial cystitis on appeal is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for initial higher ratings for 
migraine headaches and for interstitial cystitis.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

A.  Migraine Headaches

The report of a November 2001 VA examination notes the 
veteran's complaints of daily headaches.  The examiner 
diagnosed common migraine headaches treated with multiple 
medications without relief, with continued flare-ups.  

Private treatment records, dated in June and July 2002, 
reflect the veteran's complaints of and treatment for 
migraine headaches.  

The report of an October 2002 VA examination reflects the 
veteran's complaint that her headaches could last two to 
three hours and up to four to five days.  The veteran 
reported that she was able to keep going most of the time 
even with her headaches.  The examiner's diagnosis was common 
migraines without aura.  He noted that at one time the 
veteran may have had chronic daily headaches or transformed 
migraines.  The veteran was otherwise noted to be receiving 
care from a prophylactic standpoint to see if the duration, 
intensity, and frequency of her headaches could be shortened.  
The examiner indicated that the headaches might reach 
moderate to moderately severe proportions at times.  

VA clinical records reflect the veteran's complaints and 
treatment for headaches.  A May 2002 treatment note reflects 
the veteran's complaints of daily headaches for over two 
weeks.  The veteran reported the headaches as severe.  In 
June 2002, the veteran was treated in the emergency room for 
migraine headaches.  She was administered Vistaril and 
Demerol, which improved her headaches significantly.  In July 
2002, the veteran was diagnosed with migraine headaches with 
aura.  She was noted as being headache free in the last week 
on Elavil.  A computed tomography (CT) scan of the veteran's 
head was reported as normal.  Later in July 2002, the veteran 
reported having migraines for over two years.  Her last 
migraine was reported as lasting for eight days and causing 
her to seek treatment at the VA emergency room.  The veteran 
also reported that her primary care physician believed her 
migraines could be associated with stress and that exercises 
could help.  The veteran was noted to be taking Amitriptyline 
for her headaches.  She reported that she was a full-time 
student working part-time.  

The RO has assigned an initial 30 percent rating for the 
veteran's migraine headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, effective June 18, 2001.

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8100, headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months shall be evaluated as 30 percent disabling.  Very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability shall be 
evaluated as 50 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  

Considering the pertinent medical evidence in lightly of the 
above-noted criteria, the Board finds that the, the veteran's 
migraine headaches have been manifested by complaints of 
frequent, severe headaches, and an average of one prostrating 
attack per month, over the past several months.  This 
disability is consistent with the initial 30 percent rating 
assigned for migraine headaches.

The Board also finds that, at no time since the June 18, 2001 
effective date of the grant of service connection have the 
criteria for a higher rating been met.  While the veteran's 
representative has argued that a 50 percent rating for severe 
prostrating migraine headaches is warranted, the evidence 
simply does not demonstrate very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  In this regard, the Board notes 
that the veteran's headaches were described as moderate to 
moderately severe by the October 2002 VA examiner.  Moreover, 
while the  Board notes that the severity of the veteran's 
headaches have caused her to seek emergency medical 
treatment, on occasion, such headaches have not been reported 
as being so frequent that they severely interfere with the 
veteran's ability to work part-time and go to school.  The 
veteran herself has reported that she was able to keep going 
most of the time even when she had her headaches.  As such, 
her headaches are more appropriately characterized as 
frequently "severe", rather than "prostrating". 

Hence, the Board finds that there is no schedular basis for 
assignment of the maximum, 50 percent rating for service 
connected migraine headaches.  

B.  Interstitial Cystitis

An October 2001 treatment record reflects the veteran's urine 
was with 12-14 red blood cells (RBCs) and many bacteria.  The 
physician's diagnoses included acute cystitis.  Later in 
October 2001, a treatment note reflects a physician's 
diagnoses to include resolved urinary tract infection.  

A July 2001 treatment note reflects the veteran's complaint 
of chronic pelvic pain since November 2000.  She reported 
undergoing exploratory laproscopy in December 2000 and that 
she had adhesions and endometriosis lysed.  The procedure 
offered no relief from chronic pelvic pain.  Additionally, 
the veteran reported that she had undergone a sigmoidoscopy 
and that she was treated for irritable bowel syndrome (IBS) 
with no relief.  The veteran reported that the pain started 
on her left side, and traveled to the hipbone and pubic bone, 
with occasional radiation to the right side.  A pelvic 
ultrasound in April 2001 was reportedly negative.  Following 
a clinical evaluation the physician's assessment was chronic 
pelvic pain; rule out back problems, rule out endometriosis.  

The report of a November 2001 VA gynecological examination 
reflects the veteran's report that several doctors had 
reportedly told her that her chronic pelvic pain was probably 
due to pelvic adhesions.  The diagnoses were endometriosis, 
diagnosed by laparoscopic examination, and chronic pelvic 
pain possibly due to adhesions.  

A report of a VA examination, later in November 2001, 
reflects the veteran's complaints of continued pelvic pain.  
She reported that she had extreme cramping and was unable to 
do anything.  The examiner's impression included 
endometriosis, status post laparoscopic procedure for the 
condition; multiple pelvic adhesions status post surgical 
removal, with some adhesions still present; and pelvic pain, 
persistent since October 2000 without relief on multiple 
medication, with modification of activities to prevent 
symptoms.  

A report of a January 2002 examination conducted by Richard 
W. Graham, M.D., reflects the veteran's report that she was 
having a problem with a need to void every 30-60 minutes or 
every hour or two.  She reported having to get up 1-3 times a 
night, and had to rush to get to the bathroom but had no 
problem with making it to the bathroom in time, although 
there was some leaking.  There was no pain or burning with 
urination, and she reportedly had a problem with incontinence 
less than once a month.  She leaked with coughing or 
sneezing, but did not leak while lying flat or going from a 
lying to a sitting position.  The veteran also reported that 
her most recent urinary tract infection was in November of 
last year.  She had had one infection in the last twelve 
months.  

A February 2002 statement from Dr. Graham reflects that he 
had treated the veteran for urinary urgency and frequency and 
persistent pain.  The veteran was noted to be taking Detrol, 
and that this had not gotten rid of her chronic pelvic pain, 
although it reportedly may have helped with her urinary 
frequency.  Urodynamics showed mixed frequency with some 
premature contractions of her bladder (bladder spasticity).  
Bladder capacity sensation was only 316cc.  Dr. Graham opined 
that the veteran's symptoms were consistent with interstitial 
cystitis.  

A May 2002 VA urology consult note reflects the veteran's 
report that her initial symptoms of urinary frequency, 
urgency, incontinence and pelvic pain had improved greatly.  
Later in May 2002, the veteran reported having no dysuria but 
still having bladder spasms.  

A urology treatment note, dated in November 2002, reflects 
that the veteran was seen for a follow-up for her cystitis.  
She was noted to be taking Elmiron and Amitriptyline.  The 
veteran was reported as doing well without complaints.  

An August 2003 statement from Dr. Graham reflects that the 
veteran suffered from interstitial cystitis in service and 
that her pelvic pain was associated with this condition.  

The RO has assigned an initial 30 percent rating for the 
veteran's interstitial cystitis under 38 C.F.R. § 4.115(b), 
Diagnostic Code 7512, effective June 18, 2001, the date of 
the grant of service connection.  Chronic cystitis (to 
include interstitial and all etiologies, infectious and non-
infectious) is rated as voiding dysfunction.  See 38 C.F.R. § 
4.115b.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a.

Evaluations under urine leakage contemplate continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials, which must be changed, more than four times per 
day, a 60 percent evaluation is warranted.  When there is 
leakage requiring the wearing of absorbent materials, which 
must be changed 2 to 4 times per day, a 40 percent disability 
rating is warranted.  Id.

For urinary frequency, a 40 percent rating contemplates a 
daytime voiding interval less than 1 hour, or awakening to 
void 5 or more times per night.  This is the highest rating 
under this code.  Id.

The Board notes that for obstructed voiding, 30 percent is 
the highest rating available.  Therefore, consideration of 
the veteran's interstitial cystitis under obstructed voiding 
is not warranted.  

In this case, the Board finds that the veteran's urinary 
frequency and incontinence problems are documented in the 
record, as reported in Dr. Graham's January and February 2002 
treatment records.  However, as noted above, in May 2002, 
apparently as a result of treatment from Dr. Graham, the 
veteran reported her initial symptoms of urinary frequency, 
urgency, incontinence and pelvic pain had improved greatly.  
While she subsequently reported later in May 2002 that she 
still had spastic bladder problems, by November 2002, she 
reported during a VA urology evaluation that she was doing 
well without complaints.  

Hence, the Board finds that, since the June 18, 2001, 
effective date of the grant of service connection, the 
medical evidence establishes the veteran's symptoms of 
urinary frequency and incontinence, with chronic pelvic pain, 
are consistent with no more than the currently assigned 30 
percent rating.  The medical evidence simply does not reflect 
that that the veteran's service-connected interstitial 
cystitis results in the use of absorbent materials that must 
be changed 2 to 4 times per day, nor has the veteran 
contended as much.  As such, there is no basis for assignment 
of the next higher, 40 percent, rating for urine leakage 
under 38 C.F.R. § 4.115a.  As the criteria for the 40 percent 
rating have not been met, it logically follows that the 
criteria for any higher rating, i.e., to 60 percent, likewise 
have not been met.  

The Board also finds that since the initial grant of service 
connection, June 18, 2001, the veteran's interstitial 
cystitis has not resulted in a daytime voiding interval less 
than one hour, or; awakening to void five or more times a 
day.  While Dr. Graham's January 2002 treatment report did 
reflect reports of the veteran needing to void every 30-60 
minutes, the veteran was also reported as needing to void 
every hour or two.  Thus, the severity of her frequency 
varied during this period, and thereafter, the medical 
evidence demonstrates that her symptoms regarding frequency 
improved.  As such, there is no basis for assignment of the 
next higher, 40 percent, rating for urinary frequency under 
38 C.F.R. § 4.115a.  

C.  Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, the Board finds 
that, at no point since the June 18, 2001, effective date of 
the grant of service connection , has the veteran's migraine 
headaches nor his interstitial cystitis reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to and discussed 
in the August 2002 and October 2003 SSOCs, respectively).  In 
this case, there is no evidence showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) have not been  met for either claim being 
decided.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating for either diability, pursuant to Fenderson, and the 
claims for higher initial ratings for migraine headaches and 
for interstitial cystitis must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support a disability rating in 
excess of 30 percent for either migraine headaches or 
interstitial cystitis, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 30 percent for migraine 
headaches is denied.  

An initial rating in excess of 30 percent for interstitial 
cystitis is denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for an initial rating in 
excess of 10 percent for nummular eczema is warranted even 
though such action will, regrettably, further delay an 
appellate decision on the claim.  

In reviewing the claims file, the Board finds that the 
veteran has provided sufficient notice of outstanding records 
of private medical treatment that may potentially bear on her 
claim for an initial higher rating for nummular eczema.  
Therefore, additional development in this regard is required.  

The RO has assigned an initial 10 percent rating for the 
veteran's nummular eczema under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, effective June 18, 2001, the date of the grant of 
service connection.  [Parenthetically, the Board notes that 
during the course of this appeal, VA revised the criteria for 
rating disabilities of the skin, effective August 30, 2002.  
The RO has considered the veteran's claim for a higher 
initial rating for nummular eczema under both the former and 
revised schedular criteria (see October 2003 SSOC)].  

The report of an October 2002 VA skin diseases examination 
reflects the veteran's report that she experiences skin 
lesions on her bilateral arms and legs.  There was weeping of 
the lesions for which she was given steroid injections, 
medications, and topical creams.  The pruritis of the 
bilateral arms was noted to have increased in severity during 
the winter months compared to the rest of the year.  The 
veteran also reported that when her skin disability became 
more severe with pruritus and lesions, she was followed by 
her "local physician."  

The Board notes that, when VA becomes aware of the existence 
of relevant records before deciding the claim, VA will notify 
the claimant of the records and request that the claimant 
provide a release for the records.  If the claimant does not 
provide any necessary release of the relevant records that VA 
is unable to obtain, VA will request that the claimant obtain 
the records and provide them to VA.  38 C.F.R. § 3.159(e)(2) 
(2004).  

Here, VA has been place on notice through the report of the 
October 2002 VA examination of relevant private records 
associated with the veteran's treatment for her service-
connected nummular eczema when the skin condition is at its 
most severe.  The Board notes that the RO did issue a notice 
letter to the veteran in October 2001 requesting that she 
identify all medical providers that had treated her for her 
skin disability.  The veteran did not respond to the notice 
letter.  No matter, in this case the regulation is 
controlling and requires VA to notify the veteran of the 
existence of the specific relevant medical records, which has 
not been accomplished in this case.  Therefore, the RO should 
notify the veteran that records from her noted "local 
physician" could be relevant to her claim for a higher 
initial rating for nummular eczema, and should thereafter 
attempt to obtain any available relevant records, and 
undertake appropriate action to obtain and associate those 
records with the claims file.  See 38 C.F.R. § 3.159(c)(1), 
(e)(1),(2) (2004).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for an initial rating in excess of 10 
percent for nummular eczema.  In adjudicating the claim, the 
RO should specifically consider whether staged ratings 
(assignment of different ratings for distinct periods of 
time), pursuant to Fenderson, is warranted, to include 
whether a higher rating is assignable, on an extra-schedular 
basis under 38 C.F.R. § 3.321(b) (2004), at any point since 
the effective date of the grant of service connection.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain any available treatment 
records from the veteran's "local 
physician" as identified in the report 
of the October 2002 VA examination, to 
include specific, signed authorization 
identifying the physician and the dates 
of treatment.

2.  If the veteran responds, the RO 
should obtain the identified treatment 
records, following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 10 percent 
for nummular eczema in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include specific consideration of whether 
staged ratings, pursuant to Fenderson, is 
warranted, to include whether a higher 
rating is assignable, on an extra-
schedular basis under 38 C.F.R. 
§ 3.321(b) (2004), at any point since the 
effective date of the grant of service 
connection.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


